Shientag, J.
The motion to dismiss the complaint is granted. The proposed plan of reorganization is not illegal. It does not purport to bind non-assenting bondholders whose prior lien cannot be impaired save by foreclosure. While I am in sympathy with the notion of having preliminary hearings to pass on the fairness of plans for reorganization instead of waiting until they are virtually consummated, this court should not entertain jurisdiction where an interstate railroad carrier is involved, whose affairs are being administered under a receivership in the Federal courts. While the pleading is silent on this score, it is a matter of general public knowledge that such a receiver is now functioning, and it would be folly for this court to ignore it. Order signed.